Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-25 are pending. 

Election/Restrictions

2.	Applicant's amendments to claims 2, 3, 7, 15, 18 and 21-22, in the reply filed on 9/9/2022 are acknowledged. 
Claims 9-11, 16, 18-20 and 22-25 are withdrawn for being drawn to non-elected inventions.
	Claims 1-8, 12-15, 17 and 21 are examined on the merits.

3. The rejections and objections not recited in this action are withdrawn.

Specification

4.	The specification is objected to for missing deposit date and Accession Number on page 27.
Applicants traverse in the paper filed 9/9/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants’ intention to provide such information once it is available is acknowledged (response, page 6).


Claim Objections

5.	Claim 2 is objected to for missing ATCC Accession No.
	Claim 21 is objected to for being dependent on a withdrawn claim.
Applicants traverse in the paper filed 9/9/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants’ intention to provide such information once it is available is acknowledged (response, page 6).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



6.	Claims 12 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Clement et al. (US Patent Application Publication No. 2010/0205686). 
	The instant claims are drawn to F1 seed produced by a sorghum plant having a polynucleotide encoding the polypeptide of SEQ ID NO:39. 
	The Office interprets the seed produced by a sorghum plant having a polynucleotide encoding the polypeptide of SEQ ID NO:39 reads on any sorghum plant without polynucleotide sequence encoding SEQ ID NO:39 given that a sorghum plant having a polynucleotide encoding the polypeptide of SEQ ID NO:39 could be a transgenic plant with polynucleotide sequence encoding SEQ ID NO:39 as a transgene.
Clement et al. teach an herbicide resistant sorghum plant/seed/tissue culture/pollen (claims1-8). The reference thus meets all the limitations set forth by instant claims.

Applicants traverse in the paper filed 9/9/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants argue that amendment to claim 3 obviates instant claim (response, 

page 8).

	The Office contends that as discussed above, claim 


Conclusion

Claims 1, 3-8, 13-15 are allowed.
Claims 2 and 21 are objected to.
Claims 12 and 17 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662